Case: 09-30301     Document: 00511200710          Page: 1    Date Filed: 08/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           August 11, 2010

                                     No. 09-30301                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



CHERYL HILL; RUTH HILL; JAMES WALKER; VIVIAN ST. JULIEN;
JOSEPH HOUSTON; ET AL

                                                   Plaintiffs-Appellants
v.

SID HEBERT; JEFF MATTHEWS; ANDRUS GONZALES; BRETT
BROUSSARD; LATONYA PERRY; STEPHEN HILL; MATT SMITH; JOSEPH
NISSEN; SCOTT CLOSIO; DARREN BOURQUE; JEFF SCHMIDT; JEREMY
HATLEY; ERIN IRBY

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                       for the Western District of Louisiana


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The numerous Plaintiffs-Appellants who appeal the dismissal with
prejudice of their First and Fourth Amendments claims, and the dismissal
without prejudice of their state law claims, were among the members of a large
and unruly crowd in New Iberia, Louisiana, that was dispersed by Iberia Parish


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30301    Document: 00511200710     Page: 2   Date Filed: 08/11/2010

                                  No. 09-30301

(Louisiana) deputy sheriffs who used crowd-dispersant gas canisters after their
oral orders proved ineffectual. Plaintiffs-Appellants contend that the district
court improvidently granted the summary judgment motions of Defendants-
Appellees grounded in qualified immunity and dismissed this action.
      We have reviewed the record on appeal and the applicable law as revealed
by the briefs of the parties and our independent research, as a result of which
we are convinced that the rulings of the district court, based in large measure
on the March 10, 2009 Report and Recommendation of the magistrate judge,
correctly disposed of this action. Satisfied that the patient and exhaustive
analysis of the case confected by the magistrate judge in his Report and
Recommendation reached the correct result for the correct reasons, and thus
supports the orders and judgment of the district court, we affirm all rulings from
which Plaintiffs-Appellants have appealed, including the above-said judgments
of dismissal.
AFFIRMED.




                                        2